DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Priority improperly appears in the Continuity Data Map to provisional application 62/987,464. Application 17/737,802 improperly claimed priority to the instant application parent 17/196,194, instead of 17/196,914. Examiner has notified applicant’s representative for application 17/737,802 that an amended Application Data Sheet is required. No action is required regarding this issue for Applicant in the instant application. Examiner is ignoring priority to 62/987,464 for the purposes of examination, and notifies Applicant as a courtesy.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENCODER, DECODER, ENCODING METHOD, AND DECODING METHOD USING BI-DIRECTIONAL OPTICAL FLOW WITH HORIZONTAL AND VERTICAL GRADIENTS FOR PREDICTION.

Drawings
Figures 5-6, 8, 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,350,111. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same elements, and the apparatus of the patent performs the method claimed in the instant application.
Claims 21 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 11,438,580 B2. See Table below.

Instant application 17/726,840
Patent 11,438,580 B2 (17/307,336)
21. An encoding method comprising: 



generating a prediction image based on a first parameter and a second parameter that 


are derived in a bi-directional optical flow (BDOF) process; and encoding a current block using the generated prediction image, wherein 






the first parameter is derived based on the following expression: [Math. 1]

the second parameter according to the following expression: [Math. 2]





where: Q indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Q defined by a horizontal position i and a vertical position j; IxO indicates a horizontal gradient value at a first pixel position in a first gradient image, and Ixi indicates a horizontal gradient value at the first pixel position in a second gradient image, 





the first pixel position being determined based on a relative pixel position [i, j], the first gradient image and the second gradient image corresponding to the current block; 




IO indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; jI indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; the abs function outputs an absolute value of an argument; and the sign function outputs a sign of an argument.
5. An encoder comprising: a memory; and a processor connected to the memory and configured to: 

generate a prediction image based on a first parameter, a second parameter, 
a third parameter, and a fourth parameter that are derived in a bi-directional optical flow (BDOF) process; and encode a current block using the generated prediction image, 
wherein the first parameter, the second parameter, the third parameter, and the fourth parameter are derived on a subblock-by-subblock basis, the current block being divided into subblocks, and a size of each of the subblocks being 4x4; 

the first parameter is derived based on the following expression: [Math. 1]

the second parameter is derived based on the following expression: [Math. 2] 

the third parameter is derived based on the following expression: [Math. 3]the fourth parameter is derived based on the following expression: [Math. 4]
where: Q indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Q defined by a horizontal position i and a vertical position j; Ix0 indicates a horizontal gradient value at a first pixel position in a first horizontal gradient image, Ix' indicates a horizontal gradient value at the first pixel position in a second horizontal gradient image, 
Iy indicates a vertical gradient value at the first pixel position in a first vertical gradient image, and Iy1 indicates a vertical gradient value at the first pixel position in a second vertical gradient image, 
the first pixel position being determined 
based on a relative pixel position [i, j], the first horizontal gradient image, the second horizontal gradient image, the first vertical gradient image, and the second vertical gradient image corresponding to the current block; 
I0 indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; I1 indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; the abs function outputs an absolute value of an argument; and the sign function outputs a sign of an argument.
24. (New) A decoding method comprising: 


generating a prediction image based on a first parameter and a second parameter 


that are derived in a bi-directional optical flow (BDOF) process; and decoding a current block using the generated prediction image, wherein 







the first parameter is derived based on the following expression: [Math. 3]the second parameter according to the following expression: [Math. 4]





where: Q indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Q defined by a horizontal position i and a vertical position j; IxO indicates a horizontal gradient value at a first pixel position in a first gradient image, and Ix' indicates a horizontal gradient value at the first pixel position in a second gradient image, 






the first pixel position being determined based on a relative pixel position [i, j], the first gradient image and the second gradient image corresponding to the current block; 



IO indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; jI indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; the abs function outputs an absolute value of an argument; and the sign function outputs a sign of an argument.
6. A decoder comprising: a memory; and a processor connected to the memory and configured to: 
generate a prediction image based on a first parameter, a second parameter, 
a third parameter, and a fourth parameter 

that are derived in a bi-directional optical flow (BDOF) process; and decode a current block using the generated prediction image, wherein the first parameter, the second parameter, 
the third parameter, and the fourth parameter are derived on a subblock-by-subblock basis, the current block being divided into subblocks, and a size of each of the subblocks being 4x4; 
the first parameter is derived based on the following expression: [Math. 5]the second parameter is derived based on the following expression: [Math. 6]
the third parameter is derived based on the following expression: [Math. 7]the fourth parameter is derived based on the following expression: [Math. 8] Z:,.en (sigr(I,1 ± x (11 -O)) 
where: Q indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Q defined by a horizontal position i and a vertical position j; IxO indicates a horizontal gradient value at a first pixel position in a first horizontal gradient image, Ixi indicates a horizontal gradient value at the first pixel position in a second horizontal gradient image, Iy indicates a vertical gradient value at the first pixel position in a first vertical gradient image, and Iy1 indicates a vertical gradient value at the first pixel position in a second vertical gradient image, 
the first pixel position being determined based on a relative pixel position [i, j], the first horizontal gradient image, the second horizontal gradient image, the first vertical gradient image, and the second vertical gradient image corresponding to the current block; 
I0 indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; jI indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; the abs function outputs an absolute value of an argument; and the sign function outputs a sign of an argument.


Claims 21 and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 11,438,580 B2. See Table below.

Instant application 17/726,840
Patent 11,095,883 B2 (17/173,634)
21. An encoding method comprising: 



generating a prediction image based on a first parameter and a second parameter that 


are derived in a bi-directional optical flow (BDOF) process; and encoding a current block using the generated prediction image, wherein 






the first parameter is derived based on the following expression: [Math. 1]

the second parameter according to the following expression: [Math. 2]







where: Q indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Q defined by a horizontal position i and a vertical position j; IxO indicates a horizontal gradient value at a first pixel position in a first gradient image, and Ixi indicates a horizontal gradient value at the first pixel position in a second gradient image, 





the first pixel position being determined based on a relative pixel position [i, j], the first gradient image and the second gradient image corresponding to the current block; 

IO indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; jI indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; 
the abs function outputs an absolute value of an argument; and
the sign function outputs a sign of an argument.
2. The encoder according to claim 1, wherein the circuitry derives: 


(claim 1) generates a prediction image to be used to encode the current block using the first parameter, the second parameter, the third parameter, the fourth parameter, and the fifth parameter









the first parameter according to the following expression: [Math. 1]

the second parameter according to the following expression: [Math. 2]

the third parameter according to the following expression: [Math. 3] the fourth parameter according to the following expression: [Math. 4]the fifth parameter according to the following expression, [Math. 5]

where: Q denotes a set of the plurality of pairs of relative pixel positions; [i, j] denotes each of the relative pixel positions included in the plurality of pairs of relative pixel positions; for each of the plurality of pairs of relative pixel positions, IxP denotes a horizontal gradient value at a relative pixel position in the first range, and IX1 denotes a horizontal gradient value at a relative pixel position in the second range; for each of the plurality of pairs of relative pixel positions, Iyo denotes a vertical gradient value at a relative pixel position in the first range, and Iyj denotes a vertical gradient value at a relative pixel position in the second range; 



10 denotes a pixel value at the relative pixel position in the first range; I1 denotes a pixel value at the relative pixel position in the second range; 


abs (Ix1 + Ix0) denotes an absolute value of IX1 + IX0; sign (IX1 + IXO) denotes a plus or minus sign of Ih1 + IX0; abs (Iyi + IyO) denotes an absolute value of Iy1 + Iyo; and sign (Iy1 + Iyo) denotes a plus or minus sign of Iy1 + Iyo.

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He US20210029378 discloses [0111] In BDOF, the horizontal gradients and vertical gradients may be generated for the reference picture lists (e.g., L0 and L1). For example, BDOF refinement may include the invocation of one or more filtering processes (e.g., horizontal and/or vertical filtering processes) on the horizontal and vertical gradients within the reference picture lists (e.g. each reference picture list list).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487